Citation Nr: 0027702	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Evaluation of post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  In this regard, 
the Board notes the evidence that the veteran was medically 
retired due to lung cancer, a disability for which service 
connection has not been established.  The veteran withdrew 
his appeal for service connection for lung cancer, in 
writing, in February 1999.  38 C.F.R. § 20.204 (1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  PTSD is manifested by an anxious and nervous appearance; 
an anxious, irritable and depressed mood; a constricted 
affect; a sad and down cast appearance; reports of recurrent 
bouts of nightmares, flash-backs, episodes of anxiety, 
irritability and problems with concentration; complaints of 
feeling numb and empty inside; and a desire to avoid people 
and stay withdrawn.  

3.  The veteran is able to keep himself appropriately attired 
and fairly groomed.  He is alert and oriented times three.  
He is coherent and logical.  There is no evidence of 
psychosis, hallucinations or delusions.  There is no suicidal 
ideations or intent.  His cognitive functions are within 
normal range.  Intellect is average.  His insight and 
judgment are adequate.  Coping abilities are fair.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his initial claim in June 1998.  Following 
development, a December 1998 rating decision granted service 
connection for PTSD and rated the disability at 50 percent, 
effective the date the claim was received.  

The veteran has presented a well grounded claim for a higher 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Effective on and after November 7, 1996, the General Rating 
Formula for Mental Disorders, including PTSD, is:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30
Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
..................10
A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
....................0

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (1999).  

The report of the October 1998 VA psychiatric examination 
shows that the veteran reported that even while he was in 
Vietnam, he started having problems which became worse upon 
his return.  He would reportedly have recurrent bouts of 
nightmares and would wake up in sweats and he would stay on 
edge.  He told of having problems sleeping and being easily 
stressed.  He angered easily.  He did not want to be around 
people or to talk about Vietnam.  He just stayed to himself 
and tried to avoid crowds.  He did not like working around 
people and he preferred to be by himself.  

The veteran told the examiner that he was currently not 
working because of medical problems.  He was diagnosed with 
lung cancer in March of 1998.  He used to do cement finishing 
and other labor jobs for over 34 years.  He claimed that he 
had already undergone lung biopsy, chemotherapy and 
radiation.

The veteran stated that he continued to have recurrent bouts 
of dreams about those Vietnam experiences and intrusive 
thoughts as well as flash-backs.  He was still having 
problems sleeping.  He stated that he was anxious a lot and 
he became withdrawn and depressed.  He also told of having a 
quick temper.  He stayed to himself most of the time and he 
kept himself distant even to his family.  

On mental status examination, the veteran was noted to be 
casually attired and fairly groomed.  He is well developed 
and well nourished.  He was alert and oriented times three.  
He appeared anxious and nervous during the evaluation.  He 
appeared somewhat apprehensive initially, but then became 
more spontaneous during the course of the evaluation.  He 
remained coherent and logical.  There was no evidence of 
psychosis.  He denied delusions or paranoia.  His mood was 
anxious, irritable and depressed.  Affect was constricted.  
He denied any hallucinations or delusions.  He denies any 
suicidal ideations or intent.  His cognitive functions were 
within normal range.  He appeared sad and down cast and he 
continued to experience recurrent bouts of nightmares, flash-
backs, episodes of anxiety, irritability and problems with 
concentration.  He also admitted to feeling numb and empty 
inside.  He did not want to be around people and he just 
stayed withdrawn.  He appeared to be of average intellect.  
His insight and judgment were adequate.  Coping abilities 
were fair.  The clinical impression was PTSD, chronic, mild 
with symptom manifest, and secondary depressive disorder, not 
otherwise specified.  The Global Assessment of Functioning 
(GAF) was 55.  

The file contains VA mental health clinic notes from January 
to March 1999.  These notes reflect stressors in Vietnam, 
current difficulties dealing with lung cancer, and treatment.  
It was noted that he had logical speech and a stable affect.  

In a letter dated in June 1999, a Readjustment Counseling 
Therapist at a Vet Center wrote that he had been seeing the 
veteran for individual and group therapy since October 1998.  
The veteran's symptoms were reported to include severe and 
chronic sleep disturbance with recurring nightmares, 
intrusive thoughts, anxiety with frequent panic attacks, and 
hyper-vigilance.  He reportedly made a deliberate effort to 
avoid situations or people which triggered recollections of 
the traumas he endured in Vietnam.  He denied any suicidal 
intent; however, he had admitted to suicidal ideation during 
group therapy.

The severity and frequency of the veteran's PTSD was said to 
have increased.  In the past, physical activity especially 
his work helped him cope with the symptoms  of his PTSD.  
Lung cancer and his subsequent medical retirement denied him 
that important coping mechanism.  He contended that he was 
tired and irritable most of the time and because of his 
frequent outbursts of anger no one wanted to be around him.  

The therapist felt that, although the veteran was committed 
to long term treatment, significant improvement is guarded at 
best.  The diagnosis was PTSD, chronic and severe and 
secondary depression.  The therapist was of the opinion that 
the GAF was 50.  

The representative has argued that the GAF scores support a 
higher rating.  Global Assessment of Functioning (GAF) is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
quoting the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF of 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF of 
55 to 60, corresponds to "moderate difficulty in social, 
occupational, or school functioning."  Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).  The Court has held that with a 
GAF of 55 to 60, there is moderate disability and a plausible 
basis to refuse a rating in excess of 50 percent.  Carpenter, 
at 244.  

The GAF scores reflect a medical opinion and such an opinion 
is evidence.  However, the GAF scores do not control the 
rating.  While GAF scores and VA rating measure similar 
factors, they are not the same and do not correlate with each 
other.  Although the GAF score does not neatly fit into the 
rating criteria, the Board is under an obligation to review 
all the evidence of record.  The fact that evidence is not 
neat does not absolve the Board of this duty.  The Court, in 
Carpenter v. Brown, 8 Vet. App. 240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.

Applying the regulations to this case, the Board finds that 
the veteran has not described any manifestations which would 
exceed the criteria for the current 50 percent rating.  So 
too, the outpatient treatment notes do not reflect any 
manifestations which would exceed the criteria for the 
current 50 percent rating.  

The June 1999 letter from the therapist reported anxiety with 
frequent panic attacks.  Such symptoms are part of the 
criteria for the current 50 percent rating and do not 
approximate the near continuous panic required for the next 
higher, 70 percent rating.  38 C.F.R. § 4.7 (1999).  Chronic 
sleep impairment is part of the criteria for a 30 percent 
rating.  The sleep disturbance and nightmares described by 
the therapist does not approximate any criteria for a rating 
in excess of 50 percent.  38 C.F.R. § 4.7 (1999).  Similarly, 
the other manifestations described by the therapist do not 
approximate any criteria for a rating in excess of 50 
percent.  38 C.F.R. § 4.7 (1999).  

The October 1998 VA psychiatric examination report provides 
the most detailed and probative information as to the extent 
of the disability and whether it approximates the criteria 
for a higher rating.  While it describes symptomatology in 
detail, it does not describe manifestations which would 
support a higher rating.  The constricted affect noted on 
examination would not exceed the flattened affected 
contemplated within the criteria for the current 50 percent 
rating.  The veteran was anxious and nervous during the 
evaluation.  His mood was anxious irritable and depressed.  
Symptoms such as a depressed mood and anxiety are part of the 
criteria for a 30 percent rating.  Mood disturbances are also 
part of the criteria for the current 50 percent rating.  The 
findings do not approximate mood deficiencies due to such 
symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, or near-continuous panic or 
depression affecting the ability to function independently, 
as required for a 70 percent rating.  Rather, the veteran's 
speech was coherent and logical.  The veteran was noted to be 
irritable; however, the level of irritability did not reflect 
impaired impulse control (such as unprovoked irritability 
with periods of violence) required for the 70 percent rating.  
There was no evidence of spatial disorientation.  The veteran 
was alert and oriented.  There was no evidence of neglect of 
personal appearance and hygiene, as the veteran was fairly 
groomed.  

The veteran is competent to assert that his PTSD should be 
assigned a higher rating; however, he does not describe 
symptomatology which would warrant a higher rating under the 
applicable rating criteria.  The therapist generally 
characterizes the PTSD as severe, but does not describe 
symptoms which meet any criteria for a higher rating.  The 
same therapist entered a GAF score of 50, which is consistent 
with serious impairment rather than severe impairment.  The 
most probative evidence comes from the October 1998 VA 
psychiatric examination which describes numerous symptoms.  
These symptoms are well within the criteria for the current 
rating and do not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7 (1999).  Further, the 
detailed findings clearly show that the veteran does not have 
the manifestations required for the 70 percent and 100 
percent ratings.  The October 1998 VA examination provides a 
preponderance of evidence which establishes that a higher 
rating is not warranted in this case.  The evidence is not in 
approximate balance; rather the weight of the negative 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Evaluation of PTSD in excess of 50 percent disabling is 
denied.  



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 


